Exhibit 10.1 Purchase Contract of Medicine Materials Contract No.:XA012 Party A: Xi’an Qinba Pharmaceuticals Co., Ltd. Xi’an Branch Party B: Xi’an Tianyi Biotechnology Co., Ltd. The parties hereto, in accordance with Contract Law of the People's Republic of China, through amicable negotiations, sign this contract. I. Goods name, quantity & price, etc. (Please refer to Appendix 1) The agreed goods unit price in this contract contains whole expenses incurred from goods purchase and after-sale service, including, but not limited to transportation expenses, insurance expenses, unloading expenses, ancillary data expenses, package probationary expenses, expenses of reagent consumables materials during inspection and acceptance, compulsive inspection expenses from third party supervision and inspection organization, training expenses, and after-sale service expenses, and etc. Goods unit price of settlement may be fluctuated ±between 10%~15% in accordance with market price after negotiation during the implementation of this contract, settlement quantity is decided by specific using quantity of Party B; purchased goods variety is not limited to the varieties listed in this contract, unit price is upon both parties’ negotiation according to market price, except that altered by both parties in written form. II. Requirements of goods quality 1. Goods provided by Party B shall corresponds with national standard of the People's Republic of China, industry standard, local standard, product quality standard of goods manufacturer, relevant technical specifications formulated by related departments, quality status and functional performance stated in product instructions. 2. Goods provided by Party B shall be brand-new, equipped with certificate of inspection, and from legal supplying channel. 3. Goods provided by Party B shall meet the following technical indications and parameters: requirements in notice documents, product instructions; refer to appendix; descriptions here III. Goods Delivery & Acceptance 1. Delivery place(detailed) and date: the specified place in Party A’s notice document 2. Party B shall supply Party A with the corresponding and complete technical documents of the goods under this contract. 3. Party B shall guarantee that goods package meets the requirements of transportation, and to protect goods from being rusted, destroyed or loss in transportation process. 4. Party B is responsible for transporting and delivering goods to Party A at the agreed place, and shall pay all the costs incurred from transportation, this includes, but not limited to, transportation expenses, insurance expenses, unloading expenses, and so on. 5. After the delivery, Party A shall inspect and accept goods within 10 days. Inspection and acceptance content shall includes, but not limited to: (1) specifications, quantity and appearances; (2) the attached technical documents of goods; (3) goods components and configuration; (4) goods functions, performance and various technical parameters and standards. 6. Inspection and acceptance standards: □the specifications under this contract the delivery sample under notice document (if available ) 7. Where Party A accepts all the purchased goods, Party A shall confirm and issue Certificate of Approval, then it can be regarded as qualified. 8. Where Party A finds that goods are not in accordance with the agreement, Party A shall have the right to reject goods and issue Notice of Rejection within 5 days. Party B shall re-supply goods in accordance with the agreement within 3 days; otherwise, Party B will be regarded as delay delivery. 9. Where Party B holds different opinion on the inspection result, Party B may delegate commodity inspection department where Party A is governed to recheck. If recheck result shows that goods is not in accordance with the agreement, then the recheck fees shall be paid by Party B; if recheck result shows that goods is in accordance with the agreement, then the recheck fees shall be paid by Party A. IV. Payment The fees shall be paid in full amount within 60 days after goods are accepted as qualified.(applicable for total amount less than RMB　100,000 Yuan) V.After-sale service terms shall be decided upon both parties’ negotiation. VI.Liability for breach of contract: 1. Both parties shall implement this contract, any party which could not fulfill its duty shall undertake liability for breach. Breaching party shall undertake the loss incurred to observant party, it includes, but not limited to, direct economic loss, indirect economic loss, and attorney fees, travel fees as well as transportation fees incurred from observant party to investigate responsibility. 2. Where goods supplied by Party B is not in accordance with the agreement, and will not exchange goods, Party A has right to reject to accept, and Party B shall pay Party A penalty fees equal to 5% of total payment. 3. Party A rejects to receive goods with due reason, Party A shall pay Party B penalty fees equal to 5% of total payment. 4. For Party B’s delay delivery, it shall pay Party A penalty fees equal to 3‰ of total payment.Where delay period exceeds 5 days, purchaser has right to terminate contract. VII. Assumption of risk 1. The risk of goods destroy or loss, Party B shall undertake before Party A’ inspection and acceptance, Party A shall undertake the risk after inspection and acceptance. 2. Where Party A rejects to accept goods or terminate contract due to goods quality not in accordance with the contract, Party B shall undertake the risk of goods destroy or loss. 3. Where Party A undertakes the risk of goods destroy or loss, and it doesn’t influence Party B to fulfill its duty, Party A shall requires Party B to undertake the breaching liability. 4. Where Party B undertakes the risk of goods destroy or loss, if goods are destroyed or lost, Party B shall re-supply goods in accordance with the contract within 3days, otherwise, Party B will be regarded as delay delivery. 5. Where Party A undertakes the risk of goods destroy or loss, it won’t exempt Party A from payment. VIII. Disputes arising from this contract shall be settled through both parties’ negotiations, if it can’t be settled through negotiations, they can sue for court located in the signing place. IX. This contract is in quintuplicate(Party A’s functional departments keep 2 for record, user keeps 1, Party B keeps 2), each of them is regarded as original with the same legal effects. For other terms not mentioned, they should be solved by negotiation of both parties. Party A (seal): Party B (seal): Authorized Representative(signature) Ping Guo Authorized Representative(signature) Yiqiang Shui Date: December 21 Date: December 25 Appendix 1 Drug Purchaing Contract Attachment Purchase List Vendee. Xi'an Qinba Pharmaceutical Co., Ltd. Vendor. Xi'an Tianyi Biotech Co., Ltd. CN Name Unit Price Amount Gardenia Powder kg Atmost/Year Poppy Shell kg Atmost/Year Honeysuckle kg Atmost/Year Herba Artemisiae Capillaris kg Atmost/Year Coix Seed(Fry) kg Atmost/Year Promethazine Hydrochloride kg Atmost/Year Prcaine Hydrochloride kg Atmost/Year Fumitory kg Atmost/Year Nicotinic Acid kg Atmost/Year Wuguteng kg Atmost/Year Lepidium Seed kg Atmost/Year Scammony Resin kg Atmost/Year Dendrobe kg Atmost/Year Belamcanda Chinensis kg Atmost/Year Shaanqing Tea kg Atmost/Year Hawthorn kg Atmost/Year Yam kg Atmost/Year Cortex Mori Radicis kg Atmost/Year Calculus Bovis Factitious kg 65 Atmost/Year Gordon Euryale Seed kg Atmost/Year Radix Peucedani kg Atmost/Year Groundsel kg Atmost/Year Folium Eriobotryae kg Atmost/Year Seed of Boat-Fruited Sterculia kg Atmost/Year Norfloxacin kg Atmost/Year Ethylparaben kg Atmost/Year Semen Oroxyli kg Atmost/Year Orchid kg Atmost/Year Malt kg Atmost/Year Ophiopogon Root kg Atmost/Year Aloe/Scammony Resin Mixture kg Atmost/Year Aloe kg Atmost/Year Lotus Seed kg Atmost/Year Forsythis kg Atmost/Year Balloon Flower kg Atmost/Year Egg White kg Atmost/Year Giant Knotweed kg Atmost/Year Cuttlebone kg Atmost/Year Trichosanthes kg Atmost/Year Mannite kg Atmost/Year Liquorice Extract kg Atmost/Year Liquorice kg Atmost/Year Tuckahoe kg Atmost/Year Radix Sileris kg Atmost/Year Rehmanniae kg Atmost/Year Dangshen kg Atmost/Year Isosorbide Mononitrate kg Atmost/Year Creat kg Atmost/Year Orange Tincture Extract kg Atmost/Year Dried Orange Peel kg Atmost/Year Menthol kg Atmost/Year Glehnia Root kg Atmost/Year Isatis Root kg Atmost/Year Compound Isatis Root Finemeal kg Atmost/Year Radix Stemonae kg Atmost/Year Atractylis ovata kg Atmost/Year Paeonia Lactiflora kg Atmost/Year Radix Cynanchi kg Atmost/Year White Lablab Seed kg Atmost/Year Stevia Rebaudianum Indican kg Atmost/Year Xiao'aiping Extract kg Atmost/Year Yinhua Ganmao Keli Qingao kg Atmost/Year Compound Tracheitis Extract Powder kg Atmost/Year Qinghuozhimaipian Qingao kg Atmost/Year Orthocoll kg Atmost/Year Clindamycin Phosphate kg Atmost/Year Azithromycin kg Atmost/Year Ethyl Acetate kg Atmost/Year Persimmon Leaf kg Atmost/Year Elecampane kg Atmost/Year Gentian kg Atmost/Year Rhubarb kg Atmost/Year Tuber Pinellia kg Atmost/Year
